Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities: “is trigger snap” should be “is a trigger snap”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: “ferromagnetic ferromagnetic plate” should be “ferromagnetic plate”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claim 7  
It recites the limitation "said trigger snap connector".  There is insufficient antecedent basis for this limitation in the claim.
With Respect to Claim 10  
	The phrase “wherein ferromagnetic” is not grammatically correct. For the purposes of Examination on the merits, Examiner takes it to mean “wherein said ferromagnetic”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #10,561,226 to Swaggart (Swaggart) in view of U.S. Patent #4,328,917 to Reeberg (Reeberg). U.S. Patent #10,216,069 to Nguyen (Nguyen), and U.S. Patent Publication #2017/0231307 to Dennard (Dennard).
With Respect to Claim 1  
	Swaggart discloses an anti-sway strap, comprising: a length of flexible material (strap 54, see FIG. 1D-E) having an upper end and a lower end, said lower end looped back on itself to form a return portion and a bend (66); a connector (60) disposed on said bend; but does not disclose an adjustment buckle disposed on said lower end; a magnet disposed on said upper end; and a ferromagnetic connecting element for magnetically engagement with said magnet; wherein said adjustment buckle enables the adjustment of the strap length between said magnet and said connector.  
	However, Reeberg discloses forming a stabilizer strap having an upper end and a lower end, said lower end looped back on itself to form a return portion and a bend (FIGS. 1-2), a 
	Nguyen discloses forming a similar stabilizer strap (noting 132 or 132 and the portion of 108 between 132 and 110) having one end including an attachment device to stabilize a camera (either directly or via attachment to 108) and an upper end including a magnet (126) for removable attachment to a mating magnet (126A) attached onto a belt/harness structure (see loop attachment shown in FIG. 5), in order to secure a camera from swinging while providing a quick shooting-mode disconnecting structure. 
	Dennard discloses that a magnet/magnetic material can be a ferromagnetic material ([0049]).
Although Nguyen does not specify that the magnet is ferromagnetic, Examiner takes official notice that it is known in the art to use ferromagnetic materials as a type of magnetic material or in place of magnets.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Reeberg, to add an adjustment buckle as claimed to the strap (54) of Swaggart, in order to allow for adjustment of the strap length to stabilize the camera in different positions, to adjust the camera stabilizing location in order to increase user comfort, and/or as doing so constitutes at most merely making adjustable which does not patentably distinguish over the prior art (MPEP 2144.04). Examiner notes that the claims have the adjustable portion/loop be on the other end of the strap from the Reeberg structure, but maintains that Reeberg’s disclosure of adjustment via a buckle and loop is sufficient to locate the loop in the claimed location, and/or which side the adjustable portion/loop is on is a matter of design choice and/or constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04).
It would further have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Dennard, to use a ferromagnetic material for the magnetic plate, as a mere selection of an art appropriate magnetic material to use, for the art known benefits of a given ferromagnetic material, and/or as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
With Respect to Claim 2  
The anti-sway strap of claim 1, wherein said strap material is fire retardant (several of the disclosed strap materials of Swaggart are fire retardant, e.g. goretex®, rubber).  
With Respect to Claim 3  
The anti-sway strap of claim 2, wherein said fire retardant strap material is selected from the group consisting of leather, aramid fiber, polypropylene, PES polyester, and PA-nylon.  
With Respect to Claim 4  
The anti-sway strap of claim 1, wherein said magnet is a plate magnet (it is shown as a flat plate and disclosed as a disk which is a type of plate).  
With Respect to Claim 5  
4, wherein said plate magnet has an integral ring for connecting to said upper end (Nguyen shows an integral ring on the rear attached via a carabiner to the strap, and it is obvious to include such and this is sufficient to meet the claim language).  
	Alternately, to the degree that Nguyen does not explicitly state that the ring is integral, it would have been obvious to form it as an integral structure with the magnet in order to secure the two together, as a mere selection of an art appropriate connection method, and/or as doing so constitutes at most merely making integral which does not patentably distinguish over the prior art (MPEP 2144.04).
With Respect to Claim 6  
The anti-sway strap of claim 1, wherein said connector is trigger snap connector (60 is shown as a trigger snap connector, FIG. 1E, and Nguyen also shows trigger snap connectors which renders obvious such).  
Alternately, to the degree that Swaggart and Nguyen do not provide great detail of the inner workings of the clip/hook shown, Examiner takes official notice that trigger snap connectors are an art known type of clip/hook connectors, and so it would have been obvious to use such for the art known benefits of trigger snap connectors (e.g. strength, automatic closure, ease of use, quick detachment), and/or as a mere selection of an art appropriate clip/hook to use.
With Respect to Claim 7  
1, wherein said trigger snap connector is slidingly disposed on said bend (i.e. it is capable of sliding along the strap via the ring connection sliding along the strap/bend).  
With Respect to Claim 8  
The anti-sway strap of claim 1, wherein said ferromagnetic connecting element is disposed in a slidable retaining clip (64 per Swaggart, as modified to add the magnet) configured for attachment to a waist belt.  
With Respect to Claim 9  
The anti-sway strap of claim 9, wherein said retaining clip includes a plate incorporated into said retaining clip (it is shown as a flat plate and disclosed as a disk which is a type of plate), but does not disclose that the plate is ferromagnetic. 
With Respect to Claim 10  
The anti-sway strap of claim 1, and Nguyen discloses that the waist belt (128) comprises the metal/magnet (i.e. it is disposed in a waist belt) and Dennard discloses forming a belt with a ferromagnetic material disposed in the waist belt to provide a magnet on the belt; but does not disclose wherein ferromagnetic connecting element is disposed in a waist belt.  
	However, it would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Dennard, to provide the ferromagnetic connecting element disposed in (i.e. imbedded in) the waist belt, in order to provide a stronger connection between the belt and connecting element, to prevent undesired sliding movement or disconnection, and/or as doing so constitutes at most merely making integral which does not patentably distinguish over the prior art (MPEP 2144.04).
With Respect to Claim 11  
1, wherein said ferromagnetic connecting element is disposed in a harness strap (the belt is part of a harness structure and so is a harness strap to the extent claimed, see the rejection of claim 10 above for the obviousness of the ferromagnetic connecting element being disposed in the belt/harness strap).  
With Respect to Claim 12  
An anti-sway strap, comprising: an elongate flexible strap (54 as modified), adjustable in its length (per Reeberg), and having a first end and a second end; a magnetic quick release coupling element (126) disposed on said first end; a snap connector element (60 or 60 as modified) disposed on said second end; and a ferromagnetic element (126A) configured for attachment to a harness or waist belt and for magnetic coupling to said magnetic quick release coupling element.
With Respect to Claim 13    
The anti-sway strap of claim 12, but does not specify the type of magnet and so does not disclose wherein said magnetic quick release coupling element is a neodymium magnet.  
However, Examiner takes official notice that neodymium magnets are a type of magneti known in the art, and so it would have been obvious to one of ordinary skill in the art before the filing date of this application to use a neodymium magnet as a mere selection of an art appropriate magnet to user, for the art known benefits of neodymium magnets (e.g. high strength for their size), and/or as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
With Respect to Claim 15  
12, wherein said snap connector is a trigger snap connector (see the rejection of claim 6 above for details).  
With Respect to Claim 16  
The anti-sway strap of claim 12, wherein said elongate flexible strap is fire resistant webbing (See the rejection of claim 2 above for details).  
With Respect to Claim 17  
The anti-sway strap of claim 12, further including a harness strap (12 and/or 18) to provide a second anchoring element.  
With Respect to Claim 18  
The anti-sway strap of claim 17, wherein said harness strap is configured for attachment to an equipment piece ring (capable of this use, e.g. via 36 and/or 24).  
With Respect to Claim 19  
The anti-sway strap of claim 12, wherein said ferromagnetic element is a plate disposed on a retaining clip (Nguyen FIG. 6 shows it as a plate/disc with a rear ring to dispose it on a standard carabiner retainer clip).  
With Respect to Claim 20  
The anti-sway strap of claim 19, wherein said removable belt clip (64) is a retaining clip (i.e. it retains the structure on the belt) configured for removable and slidable attachment to a waist belt (capable of this use).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #10,561,226 to Swaggart (Swaggart) in view of U.S. Patent #4,328,917 to Reeberg (Reeberg). U.S. Patent #10,216,069 to  as applied to claim 1 above, and further in view of U.S. Patent #3,305,148 to Zimmerman (Zimmerman).
With Respect to Claim 11  
	As an alternative to the rejection of claim 11 using Swaggart in view of Reeberg, Nguyen, and Dennard alone, Zimmerman discloses a similar belt structure (10) which is disclosed as forming a harness and a similar stabilizing strap structure (31-14, 16, 18-19) connected to the harness.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Zimmerman, to use the belt and stabilizing strap of the combination as a harness strap with a ferromagnetic connecting element disposed in the harness, in order to allow for use with a camera on a neck strap as taught by Zimmerman. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #10,561,226 to Swaggart (Swaggart) in view of U.S. Patent #4,328,917 to Reeberg (Reeberg). U.S. Patent #10,216,069 to Nguyen (Nguyen), and U.S. Patent Publication #2017/0231307 to Dennard (Dennard) as applied to claim 1 above, and further in view of U.S. Patent Publication #2014/0103169 to Heard (Heard) and U.S. Patent #7,536,826 to Ramirez (Ramirez).
With Respect to Claim 14  
The anti-sway strap of claim 13, but does not detail the structure of the magnetic quick release coupling element and so does not disclose wherein said magnetic quick release coupling element is a magnetic cup assembly comprising a round neodymium base magnet encased in a chrome-plated steel cup and bonded to an interior side of said cup with adhesives.  
	However, Heard discloses forming a magnetic quick release coupling element that is a magnetic cup assembly (120) comprising a round neodymium base magnet ([0030], noting neodumium disc) encased in a steel cup ([0030]).

	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Heard, to form the magnetic quick release coupling element as a magnetic cup assembly comprising a round neodymium base magnet (per Heard) encased in a chrome-plated steel cup (steel cup per Heard, chrome plated per Ramirez and/or for the obvious art known benefits of chrome plating) and bonded to an interior side of said cup with adhesives (per Ramirez and/or for the art known benefits of adhesive bonding and/or a mere selection of an art appropriate attachment mechanism to use), for the benefits disclosed by either reference for their structures or the art known benefits thereof (e.g. rust prevening and/or aesthetic appeal of chrome), and/or as a mere selection of art appropriate magnetic structure(s) to use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734